Citation Nr: 1016980	
Decision Date: 05/06/10    Archive Date: 05/19/10

DOCKET NO.  04-03 069	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1. Entitlement to service connection for headaches, including 
as secondary to a right shoulder separation.

2. Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for right 
median nerve paralysis, to include carpal tunnel syndrome.

3. Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
tendonitis and separation of the right shoulder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. M. Casula, Counsel 
INTRODUCTION

The Veteran had a period of active duty for training 
(ACDUTRA) from September 1984 to December 1984, and served 
from December 1984 to April 1992 in the Navy Reserves.

This matter comes before the Board of Veterans' Appeals 
(Board) from a June 2003 rating decision of the Togus, Maine 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  In October 2006, the Board remanded this matter for 
additional development.  In December 2008, the Board issued a 
decision and remand in this matter.  In the December 2008 
decision, in pertinent part, the Board determined that the 
denial of the claims for service connection for right median 
nerve paralysis and tendonitis and separation of the right 
shoulder in the September 1993 RO rating decision was not the 
product of clear and unmistakable error (CUE).  After finding 
that CUE had not been committed in the September 1993 rating 
decision, the Board remanded the related new and material 
evidence claims in December 2008 in order to address a due 
process deficiency.  The Board is satisfied there has been 
substantial compliance with the December 2008 remand 
directives, including sending an appropriate notification 
letter that is compliant with Kent v. Nicholson, 20 Vet. 
App. 1 (2006).  Stegall v. West, 11 Vet. App. 268 (1998).  
This matter is now ready for appellate review.

With regard to the new and material evidence claims now on 
appeal, the Board notes that before it may reopen a 
previously denied claim, it must conduct an independent 
review of the evidence to determine whether new and material 
evidence has been submitted sufficient to reopen a prior 
final decision.  See Barnett v. Brown, 8 Vet. App. 1 (1995); 
83 F.3d 1380 (Fed. Cir. 1996).  Furthermore, if the Board 
finds that new and material evidence has not been submitted, 
it is unlawful for the Board to reopen the claim.  McGinnis 
v. Brown, 4 Vet. App. 239 (1993).



FINDINGS OF FACT

1. The preponderance of the evidence is against a finding 
that the Veteran's headaches had an onset in service, or are 
otherwise related to active service or to a service-connected 
disability, on either a causation or aggravation basis.

2.  By September 1993 rating decision, the RO denied service 
connection for right median nerve paralysis, to include 
carpal tunnel syndrome, and for tendonitis and separation of 
the right shoulder, essentially based on findings that such 
disabilities were not incurred or aggravated during active 
military service, and were not otherwise related to active 
military service, but rather were related to a prior work 
injury in 1988.  The Veteran did not perfect an appeal of the 
September 1993 determination, and it became final.

3. Evidence received subsequent to the final September 1993 
RO rating decision was not previously submitted to agency 
decisionmakers; does not relate to an unestablished fact 
necessary to substantiate the claims for service connection 
for right median nerve paralysis, to include carpal tunnel 
syndrome, and for tendonitis and separation of the right 
shoulder; and does not raise a reasonable possibility of 
substantiating those claims.


CONCLUSIONS OF LAW

1. Headaches were not incurred in or aggravated by active 
military service and are not proximately due to, the result 
of, or aggravated by a service-connected disability.  38 
U.S.C.A. § 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.310 
(2009).  

2. The September 1993 RO rating decision, which denied 
service connection for right median nerve paralysis, to 
include carpal tunnel syndrome, and for tendonitis and 
separation of the right shoulder, is the last final 
disallowance of those claims.  38 U.S.C.A. §§ 5108, 7105 
(West 2002); 38 C.F.R. §§ 3.104(a), 3.160(d) (2009).

3. Evidence received since the September 1993 RO rating 
decision is new but not material, and the Veteran's claims 
for service connection for right median nerve paralysis, to 
include carpal tunnel syndrome, and for tendonitis and 
separation of the right shoulder, may not be reopened.  38 
U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2009). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the 
Veteran's claims folder.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
extensive evidence submitted by the Veteran or on his behalf.  
See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claims.  The 
Veteran must not assume that the Board has overlooked pieces 
of evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the veteran).

I. Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits, as codified in pertinent part at 38 
U.S.C.A. §§ 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 
3.159, 3.326(a).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice from VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide.  38 C.F.R. § 
3.159(b)(1), as amended, 73 Fed. Reg. 23,353 (April 30, 
2008).  This notice must be provided prior to an initial 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004). 

The VCAA notice requirements apply to all five elements of a 
service connection claim:  (1) veteran status; (2) existence 
of disability; (3) connection between service and the 
disability; (4) degree of disability; and (5) effective date 
of benefits where a claim is granted.  Dingess v. Nicholson, 
19 Vet. App. 473, 484 (2006).

If complete notice is not provided until after the initial 
adjudication, such a timing error can be cured by subsequent 
legally adequate VCAA notice, followed by readjudication of 
the claim, as in a Statement of the Case (SOC) or 
Supplemental SOC (SSOC).  Moreover, where there is an uncured 
timing defect in the notice, subsequent action by the RO 
which provides the claimant a meaningful opportunity to 
participate in the processing of the claim can prevent any 
such defect from being prejudicial.  Mayfield v. Nicholson, 
499 F.3d 1317, 1323-24 (Fed. Cir. 2007); Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006).

The U.S. Court of Appeals for the Federal Circuit (Federal 
Circuit) previously held that any error in VCAA notice should 
be presumed prejudicial, and that VA must bear the burden of 
proving that such an error did not cause harm.  Sanders v. 
Nicholson, 487 F.3d 881 (2007).  However, the U.S. Supreme 
Court (Sup. Ct.) has recently reversed that decision, finding 
it unlawful in light of 38 U.S.C.A. § 7261(b)(2), which 
provides that, in conducting review of a decision of the 
Board, a court shall take due account of the rule of 
prejudicial error.  The Supreme Court in essence held that - 
except for cases in which VA has failed to meet the first 
requirement of 38 C.F.R. § 3.159(b) by not informing the 
claimant of the information and evidence necessary to 
substantiate the claim - the burden of proving harmful error 
must rest with the party raising the issue, the Federal 
Circuit's presumption of prejudicial error imposed an 
unreasonable evidentiary burden upon VA and encouraged abuse 
of the judicial process, and determinations on the issue of 
harmless error should be made on a case-by-case basis.  
Shinseki v. Sanders, 129 S. Ct. 1696 (2009). 

In this case, the VCAA duty to notify was satisfied by way of 
letters sent to the Veteran in November 2002, January 2008, 
and February 2009, that fully addressed the notice elements 
in this matter.  These letters informed the Veteran of what 
evidence was required to substantiate the claims and of his 
and VA's respective duties for obtaining evidence.  The Board 
also notes that in the February 2009 letter, the Veteran was 
informed of how disability ratings and effective dates are 
assigned.  See Dingess v. Nicholson, supra.  Moreover, he has 
not demonstrated any error in VCAA notice, and therefore the 
presumption of prejudicial error as to such notice does not 
arise in this case.  See Sanders v. Nicholson, supra.  Thus, 
the Board concludes that all required notice has been given 
to the Veteran.

The Board also notes that in the case of Kent v. Nicholson, 
20 Vet. App. 1 (2006), the Court held that VA must notify a 
claimant of the evidence and information that is necessary to 
reopen the claim and VA must notify the claimant of the 
evidence and information that is necessary to establish his 
entitlement to the underlying claim for the benefit sought by 
the claimant.  The VCAA requires, in the context of a claim 
to reopen, the Secretary to look at the bases for the denial 
in the prior decision and to respond with a notice letter 
that describes what evidence would be necessary to 
substantiate that element or elements required to establish 
the claim that were found insufficient in the previous 
denial.  In this case, the Veteran has been informed of the 
evidence necessary to establish his eligibility for VA 
benefits and of the necessity of presenting new and material 
evidence along with that definition.  In that regard, the 
Board concludes that the February 2009 letter, received by 
the Veteran, adequately complied with the VCAA and subsequent 
interpretive authority, and that he has not been prejudiced 
by the notice and assistance provided.

The Board notes that the Veteran was not scheduled for a VA 
examination to determine whether he has headaches related to 
service and/or to a service-connected disability.  Pursuant 
to 38 C.F.R. § 3.159(c)(4), VA will provide a medical 
examination or obtain a medical opinion based upon a review 
of the evidence of record if VA determines it is necessary to 
decide the claim.  A medical examination or medical opinion 
is necessary if the information and evidence of record does 
not contain sufficient competent medical evidence to decide 
the claim but (1) contains competent lay or medical evidence 
of a current diagnosed disability or persistent or recurrent 
symptoms of disability; (2) establishes that the veteran 
suffered an event, injury, or disease in service; and (3) 
indicates that the claimed disability or symptoms may be 
associated with the established event, injury, or disease in 
service.  The third part could be satisfied by competent 
evidence showing post- service treatment for a condition or 
other possible association with military service.  

As delineated in 38 C.F.R. § 3.159(c)(4), a VA examination to 
address the question of etiology as related to service is 
required when the Veteran presents a claim for service 
connection in which there was a pertinent event, injury, or 
disease in service; there is evidence of current disability; 
the medical evidence of record does not contain sufficient 
competent medical evidence to decide the claim; and the 
Veteran indicates that the claimed disability or symptoms may 
be associated with service.  McLendon v. Nicholson, 20 Vet. 
App. 79 (2006).

With regard to the claim for service connection, there is 
competent medical evidence of a current disability.  The 
Veteran contends he has headaches, and he is capable of 
reporting such symptoms.  There is, however, no report of or 
finding of a pertinent event, injury, or disease during 
active duty service or a related service-connected 
disability.  Moreover, there is no competent evidence of 
record (other than the Veteran's lay assertions) showing that 
his headaches may be related to a period of active duty 
service or to a service-connected disability.  Although he 
has contended that his headaches are related to a right 
shoulder separation, which he claims is related to service, 
the Board notes that his lay statements alone are not 
competent evidence to support a finding on a medical question 
(such as diagnosis or etiology) requiring special experience 
or special knowledge.  See Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  Thus, a VA examination is not warranted.  

The Board also finds VA has satisfied its duty to assist the 
Veteran in the development of the claim.  The RO has obtained 
the Veteran's VA treatment records in this matter.  It 
appears that all obtainable evidence identified by the 
Veteran relative to his claims has been obtained and 
associated with the claims file, and that neither he nor his 
representative has identified any other pertinent evidence, 
not already of record, which would need to be obtained for a 
fair disposition of this appeal.  It is therefore the Board's 
conclusion that no further notice or assistance to the 
Veteran is required to fulfill VA's duty to assist him in the 
development of the claims.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, supra.

Accordingly, the Board finds that VA has satisfied its duty 
to notify the Veteran in apprising him as to the evidence 
needed, and in obtaining evidence pertinent to his claims 
under the VCAA.  Therefore, no useful purpose would be served 
in remanding this matter for yet more development.  Such a 
remand would result in unnecessarily imposing additional 
burdens on VA, with no additional benefit flowing to the 
Veteran.  The United States Court of Appeals for Veterans 
Claims (Court) has held that such remands are to be avoided.  
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  

II. Service Connection Claim

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  

In order to prevail on the issue of service connection, there 
must be medical evidence of a (1) current disability; (2) 
medical, or in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in-
service disease or injury and the present disease or injury.  
Hickson v. West, 12 Vet. App. 247, 253 (1999).

Secondary service connection may be established for 
disability which is proximately due to or the result of 
service-connected disability.  38 C.F.R. § 3.310(a); see 
Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).  The Board 
notes that 38 C.F.R. § 3.310 was amended during the pendency 
of this claim and appeal.  The intended effect of this 
amendment is to conform VA regulations to the Allen decision, 
supra.  71 Fed. Reg. 52,744 (Sept. 7, 2006) (now codified at 
38 C.F.R. § 3.310(b) (2007)).  To whatever extent the revised 
regulation may be more restrictive than the previous one, the 
Board will afford the Veteran review under both the old and 
new versions.  See VAOPGCPREC 7-2003 (Nov. 19, 2003).

Medical evidence is generally required to establish a medical 
diagnosis or to address questions of medical causation; lay 
assertions of medical status do not constitute competent 
medical evidence for these purposes.  Espiritu v. Derwinski, 
supra.  However, lay statements may serve to support a claim 
for service connection by supporting the occurrence of lay-
observable events or the presence of disability or symptoms 
of disability subject to lay observation.  38 U.S.C.A. § 
1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 
F.3d 1372 (Fed Cir. 2007); Buchanan v. Nicholson, 451 F.3d 
1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as 
potentially competent to support presence of disability even 
where not corroborated by contemporaneous medical evidence).

The Veteran essentially contends that his headaches are 
related

 to service.  He claims that his headaches are caused by his 
right carpal tunnel syndrome and right shoulder condition, 
both of which he claims were aggravated during service.  

With regard to the secondary service connection claim, the 
Board notes that 38 C.F.R. § 3.310 provides for service 
connection for a disability which is aggravated by, 
proximately due to, or the result of a service-connected 
disease or injury.  In this case, however, as explained 
below, service connection has not been granted for right 
carpal tunnel syndrome or a right shoulder separation (or 
condition); thus favorable action on the Veteran's claim for 
secondary service connection for headaches, is not warranted.

With regard to the direct service connection claim, the Board 
notes that there is a current disability.  The Veteran is 
competent to report he has experienced headaches.  However, 
while the Veteran is competent to report that he has 
experienced headaches since his service because the symptoms 
are readily observable, and the Board finds his accounts 
credible, as he is a layperson without medical expertise, he 
is not qualified to address questions requiring medical 
training for resolution, such as a diagnosis or medical 
opinion as to etiology.  See Grottveit v. Brown, 5 Vet. App. 
91 (1993); see also Espiritu v. Derwinski, supra.  Thus, what 
is missing from the record is competent evidence showing that 
the Veteran's headaches are causally related to active 
service or to a service-connected disability, on either a 
causation or aggravation basis.  

The Board recognizes that the Veteran has sincerely contended 
that his headaches are related to his right carpal tunnel 
syndrome and right shoulder condition.  As noted above, lay 
statements may be competent to support a claim for service 
connection by supporting the occurrence of lay-observable 
events or the presence of disability or symptoms of 
disability subject to lay observation, but the Board does not 
believe that the etiology of headaches is subject to lay 
diagnosis.  Jandreau, supra.  That is to say, the Board finds 
no basis for concluding that a lay person would be capable of 
discerning whether current headaches had an onset in service 
or is related to another disability, in the absence of 
specialized training, and the Veteran has not established any 
specialized training for such qualifications.

The preponderance of the evidence is therefore against the 
claim of service connection for headaches on both a direct 
basis and as secondary to a right shoulder separation.  
Consequently, the benefit-of-the-doubt rule does not apply 
and the claim for service connection for headaches must be 
denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).

III. New and Material Evidence Claim

To reopen a claim following a final decision, the Veteran 
must submit new and material evidence.  38 U.S.C.A. § 5108; 
38 C.F.R. § 3.156.  Amendments to §3.156, changing the 
standard for finding new and material evidence, are 
applicable in this case, because the Veteran's claims to 
reopen were filed after August 29, 2001, the effective date 
of the amendment.  66 Fed. Reg. 45,620, 45,629 (Aug. 29, 
2001).

New evidence means existing evidence not previously submitted 
to agency decisionmakers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a).

When determining whether the claim should be reopened, the 
credibility of the newly submitted evidence is presumed.  
Justus v. Principi, 3 Vet. App. 510 (1992).  However, lay 
assertions of medical causation cannot serve as the predicate 
to reopen a claim under section 5108.  Moray v. Brown, 5 Vet. 
App. 211, 214 (1993).

By September 1993 rating decision, the RO denied service 
connection for right median nerve paralysis, to include 
carpal tunnel syndrome, and for tendonitis and separation of 
the right shoulder.  The evidence of record at the time of 
the September 1993 RO rating decision included service 
treatment records (STRs), VA examination reports, and 
statements from the Veteran.  

STRs showed that on a fitness for duty examination in October 
1990, the Veteran indicated he had acute shoulder sprain and 
right carpal tunnel syndrome in May 1988 at work, and that he 
received workman's compensation from May to September 1988 
for a work-related injury.  He was found not physically 
qualified for retention in the Naval Reserve.  The Physical 
Evaluation Board (PEB) record review panel considered the 
case in July 1991 and found the Veteran was not physically 
qualified based on right carpal tunnel syndrome and 
tendonitis of the right shoulder.  The Veteran disagreed with 
the findings and requested a formal hearing.  Reports from 
PEB proceedings completed in November 1991 indicated that the 
Veteran incurred right carpal tunnel syndrome and right 
shoulder tendonitis due to an injury incurred in civilian 
employment in May 1988.  On a VA orthopedic examination in 
April 1993, the diagnoses included first degree separation of 
the right shoulder and right carpal tunnel syndrome, and 
tendonitis of right shoulder was not found.  In a February 
1993 letter, the Veteran indicated that in April 1988 he had 
a work-related injury when he "suffered rippage in [his] 
upper right extremity and right carpal tunnel syndrome".  

By September 1993 rating decision, the RO denied service 
connection for right median nerve paralysis, to include 
carpal tunnel syndrome, and for tendonitis and separation of 
the right shoulder, essentially based on findings that such 
disabilities were not incurred or aggravated during active 
military service, and were not otherwise related to active 
military service, but rather were related to a prior work 
injury in 1988.  The Veteran filed a notice of disagreement 
with the September 1993 determination and a statement of the 
case (SOC) was issued in May 1994, however, he failed to 
perfect the appeal, rendering the September 1993 rating 
decision final.

Evidence submitted subsequent to the September 1993 RO rating 
decision includes VA treatment records, a private treatment 
record, several statements from the Veteran, and copies of 
STRs.  

The Board notes that some of the STRs submitted are 
duplicative and have already been considered by the RO in 
rendering the September 1993 rating decision.  In addition, 
there are STRs from the Veteran's period of ACDUTRA, as well 
as additional private treatment records included with the 
STRs.  The Board notes that while these additional STRs are 
new, such records are not material as they do not show that 
the Veteran has right median nerve paralysis, carpal tunnel 
syndrome, or tendonitis or separation of the right shoulder 
which had an onset in, was aggravated by, or is otherwise 
related to active service.  With regard to the VA treatment 
records, although such records are new, and show that the 
Veteran received treatment for right wrist pain, and was 
found to have mild right carpal tunnel syndrome, none of 
these records show that that the Veteran has right median 
nerve paralysis, carpal tunnel syndrome, or tendonitis or 
separation of the right shoulder which had an onset in, was 
aggravated by, or is otherwise related to service.  

The private treatment records submitted are new.  In an 
August 1989 letter, Dr. Schwartz indicated that the Veteran 
reported that in 1988 he injured his right shoulder and 
alleged this was due to excessive use while operating heavy 
machinery on his job.  He also reported that in 1988 he 
injured his right hand allegedly due to constant use while 
operating heavy machinery on the job.  He reported he 
continued to have daily right shoulder and hand discomfort.  
The diagnoses included tendonitis of the right shoulder, 
tendinitis of the right wrist, and possible carpal tunnel 
syndrome.  In an application for workers' disability 
compensation, it was noted that in April 1988 he had 
developed right carpal tunnel syndrome as a result of using 
vibratory tools and repetitive hand motions required as a 
part of his employment.  In an August 1990 letter, Dr. Taylor 
advised that the Veteran had multiple complaints relative to 
his right upper extremity, all of which related to an injury 
sustained during the course of his work at the RoDon Lawn 
Service, and that he had been off work since the injury, 
although he did attempt to return to his same job duties in 
mid-May 1988.  Dr. Taylor summarized that the Veteran had 
carpal tunnel syndrome, right wrist; mild medial and lateral 
humeral epicondylitis of the right elbow, ulnar nerve 
entrapment or neuritis at the ulnar groove of the right 
elbow, and complaints of right shoulder pain.  While these 
private records are certainly new, such records are not 
material since they do not show that the Veteran had a right 
shoulder or arm disability that was incurred in, aggravated 
by, or otherwise related to active service.  Rather, these 
records further support the RO's finding that any right 
carpal tunnel syndrome or right shoulder problems were 
incurred in a civilian work-related injury in 1988.  

The Board also notes that in a November 1993 statement (VA 
Form 21-4138) the Veteran indicated he was medically 
discharged from the military due to this shoulder and carpal 
tunnel conditions, and that because of his continued service 
these conditions were aggravated.  He claimed that the PEB 
evaluated him as physically unfit due to these aggravated 
conditions.  Received from the Veteran in December 2002 was a 
lengthy statement, with attachments, in which he indicated 
that when he was in the Naval Reserve he was in an active 
reserve status, which meant that only one weekend a month and 
two weeks annually were classified as active duty status.  He 
claimed that his active reserve status aggravated his right 
arm problems, which ultimately led to his discharge from the 
Naval Reserve.  

After reviewing the evidence submitted subsequent to 
September 1993, the Board concludes that although the 
evidence is mostly new, in that such documents and statements 
have not been previously considered and are not duplicate or 
cumulative, such evidence is not material.  In that regard, 
the Board finds such evidence is not material because it does 
not show any report of or finding of right carpal tunnel 
syndrome or a right shoulder condition that was incurred in 
or aggravated by active duty service.  

While the Veteran has acknowledged that his right carpal 
tunnel syndrome and right shoulder condition developed prior 
to service due to a work-related injury, he has asserted that 
because he was discharged from the Naval Reserve due to his 
right carpal tunnel syndrome and right shoulder tendonitis, 
such conditions were necessarily aggravated by his Naval 
Reserve service, otherwise he would not have been discharged.  
And although such statements are presumed credible, the Board 
finds that this evidence does not raise a reasonable 
possibility of substantiating the claims, because there is 
still no competent medical evidence showing that the 
Veteran's right carpal tunnel syndrome or right shoulder 
condition were incurred in or aggravated by a period of 
active service.  Moreover, the Board notes that the Veteran 
is a layperson, and as such he has no competence to render a 
medical opinion on diagnosis or etiology of a condition.  
Espiritu v. Derwinski, supra.  It is true that his lay 
statements may be competent to support a claim for service 
connection by supporting the occurrence of lay-observable 
events or the presence of disability or symptoms of 
disability susceptible of lay observation; however, the Board 
finds no basis for concluding that a lay person would be 
capable of discerning the etiology of right carpal tunnel 
syndrome or right shoulder tendonitis or separation, in the 
absence of specialized training, which, in this case, he has 
not established.  Jandreau v. Nicholson, supra; see Buchanan 
v. Nicholson, supra.  

The Board notes that the Veteran has repeatedly asserted that 
although his right carpal tunnel syndrome and right shoulder 
tendonitis were incurred in 1988 as a result of a civilian 
work-related injury, such disabilities were 
aggravated/worsened during his active Naval Reserve service.  
However, under the law, active service includes (1) active 
duty, (2) any period of active duty for training (ACDUTRA) 
during which the individual concerned was disabled or died 
from a disease or injury incurred or aggravated in the line 
of duty, and (3) any period of inactive duty training during 
which the individual concerned was disabled or died from an 
injury incurred or aggravated in the line of duty or from an 
acute myocardial infarction, a cardiac arrest, or a 
cerebrovascular accident which occurred during such training.  
38 C.F.R. § 3.6(a).  In other words, service connection is 
available for injuries and/or diseases incurred during active 
duty or ACDUTRA, but (except for the exceptions listed in 
this paragraph) only for injuries, and not diseases, 
sustained on INACDUTRA.  Brooks v. Brown, 5 Vet. App. 484 
(1994).  Active duty for training (ACDUTRA) is defined, in 
part, as full-time duty in the Armed Forces performed by 
Reserves for training purposes or full- time duty performed 
for training purposes by members of the National Guard of any 
State.  38 U.S.C.A. § 101(22); 38 C.F.R. § 3.6(c).  Annual 
training is an example of ACDUTRA, while weekend drills are 
INACDUTRA.  

Thus, the Board initially notes that the Veteran's "active 
Naval Reserve service" from 1984 through 1992 does not mean 
he was on active duty for that whole period.  Rather, he had 
one documented period of ACDUTRA (from September 1984 to 
December 1984), and, per his report, one weekend per month 
drills (which would be periods of INACDUTRA) and two week 
annual training camps (which would be periods of ACDUTRA).  
The periods of time between weekend drills and annual 
training camps would not constitute active duty service.  
Moreover the Board notes that the Veteran has not asserted 
that his right carpal tunnel syndrome or right shoulder 
tendonitis were aggravated or worsened during a specific 
period of ACDUTRA.  Rather he has claimed that because he was 
in the "active Naval Reserve" from the time of the civilian 
work injuries (right carpal tunnel syndrome and right 
shoulder tendonitis) in 1988 up until his discharge in 1992, 
at which time he was discharged from the Naval Reserve 
because his right carpal tunnel syndrome and right shoulder 
tendonitis rendered him not physically qualified for further 
service, these disabilities must have been aggravated by 
Naval Reserve service.  The Board notes, however, that merely 
being a member of the Naval Reserve, without referencing a 
specific period(s) of ACDUTRA during which a specific 
disability (i.e. carpal tunnel syndrome or tendonitis) might 
have worsened, does not provide a basis for finding that such 
disabilities were aggravated by service.  

Thus, after conducting an independent review of the evidence, 
the Board concludes that new and material evidence has not 
been submitted to reopen the claims for service connection 
for right median nerve paralysis, right carpal tunnel 
syndrome, or tendonitis or separation of the right shoulder, 
and therefore, the claims may not be reopened.



ORDER

Service connection for headaches is denied.

New and material evidence has not been submitted and the 
request to reopen a claim of entitlement to service 
connection for right median nerve paralysis, to include 
carpal tunnel syndrome, is denied.

New and material evidence has not been submitted and the 
request to reopen a claim of entitlement to service 
connection for tendonitis and separation of the right 
shoulder, is denied.



____________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


